DISMISS; Opinion Filed June 3, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-11-01617-CV

                           DAWN DORSEY DANIELS, Appellant
                                       V.
                             RONALD TURMAN, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-07831E

                               MEMORANDUM OPINION
                         Before Justices Bridges, FitzGerald, and Myers
                                   Opinion by Justice Myers
       Appellant’s brief in this case is overdue. By postcard dated October 15, 2012, we

notified appellant the time for filing her brief had expired. We directed appellant to file, within

ten days, both her brief and an extension motion. We cautioned appellant that failure to do so

would result in the dismissal of this appeal. To date, appellant has not filed her brief, an

extension motion, or otherwise corresponded with the Court regarding the status of her brief.

         Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                      /Lana Myers/
                                                      LANA R. MYERS
                                                      JUSTICE
111617F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DAWN DORSEY DANIELS, Appellant                       On Appeal from the County Court at Law
                                                     No. 5, Dallas County, Texas
No. 05-11-01617-CV         V.                        Trial Court Cause No. CC-11-07831E.
                                                     Opinion delivered by Justice Myers.
RONALD TURMAN, Appellee                              Justices Bridges and FitzGerald
                                                     participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee RONALD TURMAN recover his costs of this appeal from
appellant DAWN DORSEY DANIELS.


Judgment entered this 3rd day of June, 2013.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE




111617.dis.op.docx                             –2–